Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7, 9-16, AND 18-22 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection mailed on 06/06/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, AND 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dewitt et al. (USPGPUB No. 2015/0347012 A1, hereinafter referred to as Dewitt) in view of Biswas et al. (USPGPUB No. 2013/0054901 A1, hereinafter referred to as Biswas) and further supported by Dodson et al. (USPGPUB No. 2016/0154756 A1, hereinafter referred to Dodson) and Litichever et al. (USPGPUB No. 2019/0385057 A1, hereinafter referred to Litichever).
	Referring to claim 1, Dewitt discloses a method {“utilized to communicate…”, see Fig. 1, [0019].}, comprising:
	receiving metadata describing a first buffer {“second buffer 118”, see Fig. 1, [0019].}; generating a descriptor based on the metadata {“SGL descriptors”, last 3 lines of [0019], see Fig. 1.}; 
	and storing the descriptor in an element {“memory 110 hosts the data structures”, see Fig. 1, [0019].}, wherein the element is configured to store a predetermined number of descriptors {“creates SGL descriptors that provide information”, see Fig. 1, [0019].}, and wherein the element comprises an amount of memory corresponding to a burst size {“burst count field”, see Fig. 2a-2b, [0021].} of a component configured to read the metadata to control access to the first buffer {“application data is provided to the first buffer 116”, [0019].}.
	Dewitt does not appear to explicitly disclose determining a burst size of a component; selecting a predetermined number of descriptors based on the determined burst size; and storing the predetermined number of descriptors in an element;
	However, Biswas discloses determining a burst size {“in the credit based system”, [0071].} of a component {component “memory channel units 56a-56b”, see Fig. 3, [0055]}; selecting a predetermined number of descriptors {“supported descriptor size”, [0043]} based on the determined burst size {“each operation in the burst consuming a credit”, [0073]}; and storing the predetermined number of descriptors in an element {“schedule memory operations from their queues” ([0071]) such as “buffer 70a” and “buffer 70b”, see Fig. 4, [0077], [0078]}.
Dewitt and Biswas are analogous art because they are from the same field of endeavor, managing peripheral devices. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dewitt and Biswas before him or her, to modify Dewitt’s “buffer 118” incorporating Biswas’ “descriptors” data structures (see Figs. 3 and 4).
The suggestion/motivation for doing so would have been to incorporate means to detect a given condition and schedule only memory operations for servicing during a given period of time (Biswas [0008]). 
Therefore, it would have been obvious to combine Biswas with Dewitt to obtain the invention as specified in the instant claim(s).
	Furthermore showing support for the following language Dodson discloses determining a burst size {“attempt to schedule a burst of BECNs”, [0324].} of a component {component “Capella Switch  105”, see Fig. 1, [0033]}; selecting a predetermined number of descriptors {“descriptors may be data structures… that describe DMA transfers”, [0044]} based on the determined burst size {“large transient burst targeting one queue”, [0218]}; and storing the predetermined number of descriptors in an element {“schedule memory operations from their queues” ([0071]) such as “buffer 70a” and “buffer 70b”, see Fig. 4, [0077], [0078]}.
Dewitt/Biswas and Dodson are analogous art because they are from the same field of endeavor, managing peripheral devices. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dewitt/Biswas and Dodson before him or her, to modify Dewitt/Biswas’s device incorporating Dodson’s “Capella Switch 105” and corresponding descriptor functionality (see Fig. 1).
The suggestion/motivation for doing so would have been to incorporate means in a PCIE environment in a PCIe environment, there is also a need for shared input/output (I/O) and host-to-host messaging which should be supported (Dodson [0004]). 
Therefore, it would have been obvious to combine Dodson with Dewitt/Biswas to obtain the invention as specified in the instant claim(s).
	Litichever discloses: wherein the component is a data component {“ near-real-time exchange of structured yet extensible data”, see Fig. 5, [0162]}.
Dewitt/Biswas and Dodson are analogous art because they are from the same field of endeavor, managing peripheral devices. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dewitt/Biswas/Dodson and Litichever before him or her, to modify Dewitt/Biswas/Dodson’s device incorporating Litichever’s “CAN bus 50” (see Fig. 5, [0130]).
The suggestion/motivation for doing so would have been to incorporate parallel communication lines that take advantage of 8 times faster instead of serial communication (Litichever [0030]). 
Therefore, it would have been obvious to combine Litichever with Dewitt/Biswas/Dodson to obtain the invention as specified in the instant claim(s).

	As per claim 2, the rejection of claim 1 is incorporated and Dewitt discloses further comprising, in response to the predetermined number of descriptors being stored in the element {“creates SGL descriptors that provide information”, see Fig. 1, [0019].}:
	storing, in the element, a pointer to a next element {“write command from inbound queue 112”, see Fig. 1, [0022].}}, wherein the next element comprises an amount of memory {“NVM device 106 retrieves all blocks of application data”, see Fig. 1, [0023].} corresponding to the burst size of the component {“first buffer interleave burst length 204”, see Fig. 2a-2b, [0026].}.

	As per claim 3, the rejection of claim 2 is incorporated and Dewitt discloses wherein a memory capacity to store the predetermined number of descriptors combined with a memory capacity to store the pointer is substantially equal {“identifies the size of each block of application data”, [0027].} to the burst size {“first buffer interleave burst length 204”, see Fig. 2a-2b, [0026].}.

	As per claim 4, the rejection of claim 1 is incorporated and Dewitt discloses wherein the descriptor comprises a memory location of the buffer {“first buffer address field 202”, see Fig. 2a-2b, [0027].}.

	As per claim 5, the rejection of claim 1 is incorporated and Dewitt discloses wherein the descriptor comprises a size of the buffer {“identifies the size of each block of application data”, [0027].}.

	As per claim 6, the rejection of claim 1 is incorporated and Dewitt discloses further comprising: 
	receiving second metadata describing a second buffer {“command buffer 112”, see Fig. 1, [0023].}; 
	generating a second descriptor based on the second metadata {“creates SGL descriptors that provide information”, see Fig. 1, [0019].}; and storing the second descriptor in the element {“SGL buffer 124”, see Fig. 1.}.

	As per claim 7, the rejection of claim 6 is incorporated and Dewitt discloses wherein a size of the first buffer is not equal to a size of the second buffer {“identifies the size of each block of application data”, [0027].}.

	As per claim 9, the rejection of claim 8 is incorporated and Dewitt discloses further comprising:
	determining that a burst size of the component has changed to a second burst size {“identifies the size of each block of application data”, [0027].}; and selecting a new predetermined number of descriptors based on the second burst size {“creates SGL descriptors that provide information”, see Fig. 1, [0019].}.

	Referring to claims 10-16, and 18 are apparatus claim reciting claim functionality corresponding to the method claim of claims 1-7, AND 9, respectively, thereby rejected under the same rationale as claims 1-7, AND 9 recited above.    

	Referring to claims 19-22 are system apparatus claim reciting claim functionality corresponding to the method claim of claims 1-7, and 9, respectively, thereby rejected under the same rationale as claims 1-7, and 9 recited above, inter alia, Dewitt discloses the first memory comprises dynamic random access memory (DRAM) {“DRAM 110”, see Fig. 1, [0019].}, the second memory comprises DRAM {see claim 6, “SGL stored in DRAM”}, and third memory comprises SRAM {“Nonvolatile memory 126”, see Fig. 1, [0023].}.
Response to Arguments  
Applicant’s arguments, filed on 09/06/2022, have been considered however rendered moot in view of the new ground of rejection(s). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references indicative of the current state of the art: US 20170085319 A1 and 9286266 B1.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.B./
Examiner
Art Unit 2184





/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184